Citation Nr: 0319433	
Decision Date: 08/07/03    Archive Date: 08/13/03	

DOCKET NO.  99-03 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for epilepsy with 
grand mal and petit mal seizures, currently evaluated as 20 
percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from October 18, 
1966, to November 22, 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of February 1998 and December 
1998 which, among other determinations, denied, respectively, 
the veteran's claims for a rating higher than 20 percent for 
a service-connected seizure disorder and his claim for a 
total rating based on individual unemployability due to 
service-connected disabilities.  The appeal was initially 
reviewed by the Board in June 2001, at which time the Board 
remanded both issues to the RO for further evidentiary 
development and readjudication.  By the same decision, the 
Board granted service connection for depression secondary to 
the service-connected seizure disorder; the RO subsequently 
assigned a 30 percent evaluation for this disability, 
effective in June 1997.

By an August 2002 decision, the Board denied an increased 
rating for the seizure disorder and a total rating based on 
individual unemployability.  The Board subsequently vacated 
this decision in November 2002 upon receipt of notification 
that evidence submitted by the veteran to the RO in support 
of his claim had not been made part of the record on appeal.  
The Board remanded the case to the RO for initial RO review 
of the additional evidence.  On consideration of this and 
other additional evidence submitted by the veteran, the RO 
continued its prior denial as to both the increased rating 
and individual unemployability issues and returned the case 
to the Board for further review on appeal.


FINDINGS OF FACT

1.  The veteran's service-connected seizure disorder is 
manifested by grand mal seizures and recurrent petit mal 
seizures.

2.  During the period before May 2002, the veteran's seizure 
disability was not manifested by 1 seizure during the 
preceding 6 months or by 2 major seizures or 5 to 8 minor 
seizures weekly during the preceding year.

3.  The veteran had a grand mal seizure in May 2002.

4.  In addition to the seizure disorder, the veteran has 
established service connection for dysthymia evaluated as 30 
percent disabling from June 1997.

5.  A preponderance of the competent medical evidence of 
record establishes that the veteran's service-connected 
seizure disorder and dysthymia render the veteran incapable 
of securing or following substantial gainful employment.


CONCLUSIONS OF LAW

1.  During the period before May 2002, the schedular criteria 
for a rating in excess of 20 percent for epilepsy with grand 
mal and petit mal seizures were not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8911 (2002).

2.  The criteria for a 40 percent rating for epilepsy with 
grand mal and petit mal seizures have been met since May 4, 
2002.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8911 (2002).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are met.  38 C.F.R. §§ 3.340, 4.16(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions which are not applicable in the 
instant case, the implementing regulations are also effective 
November 9, 2000.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statements of the case set forth the applicable 
law and regulations and explained why the RO denied the 
veteran's claims.  The June 2002 supplemental statement of 
the case set forth the full text of the VCAA regulations.  In 
addition, the record shows that in July 2001 the RO sent the 
veteran a letter that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The letter 
explained that the VA would provide assistance to him in 
substantiating his claim.  In the aggregate, the statement of 
the case, the supplemental statement of the case, and the RO 
letter are sufficient to put the veteran on notice of the 
requirements of the law, the evidence needed to support his 
claim, the information he must supply to permit VA assistance 
in developing his claim, and the evidence to be procured by 
the VA in furtherance of its duty to assist pursuant to the 
requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
documentation of treatment for the seizure disorder is of 
record.  A large number of private medical records and lay 
statements have been submitted by the veteran.  To the extent 
that the Board can ascertain, there is no additional VA or 
private evidence that might be obtained to substantiate the 
veteran's claim.  The veteran has undergone two VA 
examinations in connection with his claim for increase.  VA 
is not required under the VCAA to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002); see also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (when there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim, the VCAA does not apply).  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf as to either issue on 
appeal.  

Factual Background.

Service connection for a seizure disorder was awarded by the 
Board of Veterans' Appeals in a September 1977 decision.  The 
RO assigned an initial rating of 10 percent from July 1975.  
In February 1998, the RO assigned an increased rating of 
20 percent from June 1997.  

A December 1996 statement from H. P. M., M.D., was received 
in support of the veteran's April 1997 claim for an increased 
rating.  Office records from Dr. M. dated in 1996 are also of 
record.  The statement relates that after service the veteran 
had developed moderate to severe hypertension with recurrent 
headaches, dizziness and light-headedness, chronic low back 
pain and intermittent bouts of anxiety with depression.  The 
veteran was taking medication for blood pressure and for 
intermittent bouts of anxiety and nervousness.  It was noted 
that he had been unable to find any kind of meaningful job to 
support himself and his family.

The veteran underwent a VA examination in October 1997 in 
connection with an April 1997 claim for an increased rating.  
He related that he had had a grand mal seizure in service but 
had not been prescribed any medication.  After an abnormal 
electroencephalogram in 1976, he had been put on 
Phenobarbital and Dilantin.  He had had no more grand mal 
seizures since 1976.  Since 1978, he had been having attacks 
of minor seizures about three times per week.  During the 
attacks he could not move or speak but remained conscious and 
could hear everything.  The attacks lasted for 3 to 4 
minutes.  There were no neurological deficits on examination.  
The diagnoses included grand mal seizures, well controlled, 
with no side effect from prolonged use of Dilantin; and 
history of petit mal seizures, which were not well controlled 
without medication.  

The veteran underwent an initial rehabilitation evaluation 
and employability assessment by E. M. T., Ph.D., in May 1998.  
It was reported that the veteran had completed an 
undergraduate degree in Business in 1979.  He had worked for 
the Flint, Michigan, Board of Education from 1967 to 1979 as 
a janitor until he had a seizure at work and was eventually 
discharged.  He attempted to work for approximately 2 1/2 
months in 1987 as a case manager but the job ended.  He had 
recently been seeing a psychiatrist, Dr. A., because he had 
become depressed secondary to his epilepsy.  The report 
stated that as a result of epileptic problems, the veteran 
had developed depression and anxiety which may be triggering 
some of his seizure activity.  He experienced sleep 
disturbance, rumination of ideas and difficulty getting along 
with figures of authority.  Dr. T. concluded that on the 
basis of an interview with the veteran and review of his 
records, it was her professional opinion that the veteran was 
not a viable rehabilitation candidate.  The report stated 
that due to the continued seizure activity and decompensation 
on previous jobs, the veteran was unable to sustain 
substantial gainful work activity at any skill or exertional 
level.  The report characterized the veteran as unemployable 
due to his service-connected epilepsy and secondary emotional 
condition.

Statements from the veteran's sister dated in April 1997 and 
May 1998 are of record.  In the April 1997 statement, she 
stated that the veteran had had 20 or more grand mal seizures 
at her home in her presence.  The seizures usually lasted 5 
to 6 minutes.  In the May 1998 statement, she stated that he 
had had 20 grand mal seizures at her home in her presence in 
the month of February 1997.  She listed the dates on which 
they occurred.  

The veteran underwent a VA epilepsy and narcolepsy 
examination in September 2001.  He described seizures of two 
types.  One type was a generalized tonic-clonic seizure with 
tongue biting and incontinence.  The seizures occurred 
without warning and afterwards the veteran slept for 9 or 10 
hours and was then alert without paralysis.  His last seizure 
of this type was in January 2001.  The second type of seizure 
involves loss of contact with the environment for 1 or 2 
minutes.  This type of seizure did not involve tongue biting, 
incontinence or loss of motor tone.  They occurred without 
warning.  Afterwards the veteran felt tired but there was no 
paralysis.  These occurred about 5 times per month.  The 
veteran was currently taking 300 milligrams of Dilantin per 
day.  The diagnosis was convulsive disorder, temporal lobe 
origin with psychomotor and generalized tonic-clonic 
seizures.  The examiner expressed the opinion that it was 
likely that the seizures would interfere with the veteran's 
ability to obtain employment.

Legal criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2002).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2002).  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2002); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The rating criteria for seizure disorders are found in 
Diagnostic Codes 8910 (grand mal epilepsy) and 8911 (petit 
mal epilepsy).  Under the General Formula for Rating Major 
and Minor Epileptic Seizures, a 100 percent evaluation is 
assigned for 12 major seizures during the preceding year; an 
80 percent evaluation is assigned for 4 major seizures, or 
more than 10 minor seizures weekly, during the preceding 
year; a 60 percent evaluation is assigned for 3 major 
seizures, or 9 to 10 minor seizures weekly, during the 
preceding year; a 40 percent evaluation is assigned for 1 
major seizure during the preceding 6 months or 2 major 
seizures, or 5 to 8 minor seizures weekly, during the 
preceding year; a 20 percent evaluation is assigned for 1 
major seizure during the preceding 2 years or 2 minor 
seizures during the preceding 6 months; and a 10 percent 
evaluation is assigned for a confirmed diagnosis of epilepsy 
with a history of seizures.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8910, 8911 (2002).  

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  See 38 
U.S.C.A. §§ 1155; 38 C.F.R. 3.340, 3.341, and 4.16(a) (2002).  
Before the question of employability can be addressed, the 
claimant must meet the preliminary requirement of 
establishing that his service-connected disabilities satisfy 
the schedular criteria set forth in 38 C.F.R. § 4.16(a) 
(2002).  Those criteria are met when one disability is 
ratable at 60 percent or more, or when two or more 
disabilities are ratable at 40 percent or more, with 
sufficient additional evidence to bring the combined rating 
to 70 percent or more.  Disabilities resulting from a common 
etiology or a single accident will be considered as one 
disability for the purpose of meeting the 60 percent 
requirement.  

Legal analysis - increased rating seizure disorder  

Under the above criteria, ratings for epileptic seizures are 
assigned according to the nature of the seizures and the 
frequency with which they recur.  In Notes (1) and (2) under 
Diagnostic Code 8911 of the VA rating schedule, a major 
seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  A minor seizure consists of 
a brief interruption in consciousness or conscious control 
associated with starring or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type).  38 C.F.R. 
§ 4.124a (2002).  

Since the veteran is currently rated at 20 percent for a 
combination of grand mal and petit mal seizures, he may 
establish entitlement to a 40 percent rating by showing that 
at least one major seizure occurred in the last six months, 
or two in the last year, or that he averages at least 5 to 8 
minor seizures weekly.  From the histories recorded at VA 
examinations, it appears that the petit mal seizures do not 
occur at a rate that would entitle him to a rating higher 
than 20 percent.  However, in a statement received in 
December 2002, he reported that he had had a grand mal 
seizure on May 4, 2002 which was witnessed by two other 
people.  The Board is willing to accept his statement for the 
purpose of establishing entitlement to a 40 percent rating 
from May 2002 based on the occurrence of this grand mal 
seizure.  

During the period before May 2002, the veteran is not shown 
to have had either grand mal or petit mal seizures at a rate 
that would entitle him to a rating higher than 20 percent.  
He had no grand mal seizures between January 2001 and May 
2002, and his petit mal seizures did not occur at a rate of 
at least 5 to 8 episodes per week.  The statements from the 
veteran's sister alleging the occurrence of 20 major seizures 
in February 1998 alone is inconsistent with history provided 
elsewhere in the record.

The Board therefore finds that a preponderance of the 
evidence is against the claim for a rating higher than 
20 percent for the period before May 2002, but that the 
record supports the assignment of a 40 percent rating from 
May 2002.  

Legal analysis - total rating based on individual 
unemployability 

In addition to the seizure disorder, service connection is in 
effect for dysthymia which has been evaluated as 30 percent 
disabling since October 1997.  The effect of the assignment 
of a 40 percent rating for the seizure disorder is to raise 
the combined rating for service-connected disabilities from 
40 percent to 60 percent from May 2002.  Since the basis for 
the award of service connection for dysthymia was that the 
disorder is proximately due to and the result of the service-
connected seizure disorder, both disabilities have a common 
etiology and may be regarded as a single disability under 
§ 4.16(a) for the purpose of satisfying the 60 percent 
minimum single rating for an individual unemployability 
rating.  

The grant of service connection for psychiatric disease is 
limited to dysthymia, whereas the record shows that the 
veteran also has been repeatedly described as having a 
variously characterized personality disorder.  However, the 
manifestations of a personality disorder cannot be separated 
from the manifestations of dysthymia for the purpose of 
excluding such symptoms from consideration in the individual 
unemployability determination.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  In addition, the presence of character 
or personality aberrations as manifestations of epilepsy is 
acknowledged in VA regulations.  See 38 C.F.R. § 4.122 (2002) 
(a chronic mental disorder is not uncommon as an interseizure 
manifestation of psychomotor epilepsy and may include 
psychiatric disturbances extending from minimal anxiety to 
severe personality disorder (as distinguished from 
developmental) or almost complete personality disintegration 
(psychosis)).

The veteran has not had sustained full-time employment since 
1978 and the record contains both private and VA medical 
opinion to the effect that the disability resulting from the 
combined psychiatric and epileptic disorders renders him 
unemployable.  The report of Dr. Tripi is particularly 
persuasive on this point and is uncontradicted by other 
medical opinion.  In addition, the VA physician who later 
examined the veteran in September 2001 expressed the belief 
that the veteran's epilepsy would interfere with his 
employability.  The Board may not reject a claim for a total 
rating based on individual unemployability without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
that is other than marginal.  See Friscia v. Brown, 7 Vet. 
App. 294 (1994).  


ORDER

A rating higher than 20 percent for epilepsy with grand mal 
and petit mal seizures for the period before May 2002 is 
denied.  

An increased rating of 40 percent for epilepsy with grand mal 
and petit mal seizures is granted from May 4, 2002, subject 
to the criteria governing the payment of monetary awards.  

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
criteria governing the payment of monetary awards.  


                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

